Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.
Reasons for Allowance
Claims 1-6, 8-16, 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest a composite nosecone or a method of constructing a composite nose cone comprising a body substantially symmetrical around a central axis and including a side wall defining a diameter of the body that increases from a forward side of the body to an aft side of the body, wherein the body comprises a composite material including a plurality of relatively higher-modulus reinforcement elements, a plurality of relatively tougher polymer-based reinforcement elements, and a matrix material substantially encapsulating the plurality of relatively higher-modulus reinforcement elements and the plurality of relatively tougher polymer-based reinforcement elements, wherein the plurality of higher-modulus reinforcement elements are different from the plurality of relatively tougher polymer-based reinforcement elements, wherein the side wall comprises a plurality of annular regions arranged form the forward side of the body to the aft side of the body, wherein each respective annular region comprises a plurality of layers having a respective ratio of relative higher-modulus reinforcements to relatively tougher polymer-based reinforcement elements, and wherein the respective ratio of each forward annular region is greater than the respective ratio of an adjacent aft annular region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642